§

FILED

UNITED STATES DISTRICT COURT JUL 2 9 2009
FOR THE DISTRICT OF COLUMBIA C|erk, U.S. District and
Bankruptcy Courts
Alfredo Meza,
Petiti0ner,
v. : Civil Action No.  

United States Dep’t of Justice et al.,

Resp0ndents.

MEMORANDUM OPINION

Plaintiff, a prisoner, has filed a pro se petition for a writ of habeas corpus and an
application to proceed in forma pauperis. His application to proceed in forma pauperis will be
granted, and the petition will be dismissed without prejudice.

The only subject matter mentioned in the petition for habeas corpus is a request for
documents made under the Freedom of Information Act ("FOIA"), 5 U.S.C. § 522. A petition
for habeas corpus is not a viable vehicle for pursuing a FOIA action. A petition for habeas
corpus may be brought only against the prisoner’s immediate custodian, Rumsfeld v. Padilla, 542
U.S. 426, 434-35 (2004), and only for the purpose of obtaining relief from an allegedly unlawful
detention, see 28 U.S.C. § 2241(0)(3). The filing fee for a habeas corpus petition is $5.00, and a
proper habeas petition is not subject to the filing fee provisions of the Prison Litigation Reform
Act of 1996 ("PLRA"). Blair-Bey v. Quick, 151 F.3d 1036, 1040 (D.C. Cir. 1998) ("['l`]he PLRA
does not apply to actions properly brought in habeas corpus.").

A civil action, initiated by filing a civil complaint, is the appropriate vehicle for use in

FOIA cases. The fee for filing a civil action in this court is $350.00, and that fee is subject to the

filing fee provisions of the PLRA, see 28 U.S.C. § 1915. Although a prisoner whose in forma
pauperis application is granted may proceed without prepaying the entire $350.00 filing fee, the
prisoner will be assessed the entire $350.00 in installments over time, collected from his prison
trust fund account.

Because the petitioner has filed a petition for habeas corpus seeking a remedy that is not
available in an action in habeas corpus, the petition will be dismissed without prejudice.

A separate order accompanies this memorandum opinion.

%c~@@»~¢w%

Date: 7 /3~7/0 q Unit@d States District Judge